DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-20 recite the limitation "the medium.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shang (WO 2020/046524 A1) in view of Rishi et al. (US 2020/0113158 A1).
Consider claim 1, Shang teaches a method comprising: moving a camera to a first depth underwater in an enclosure that encloses aquatic livestock ([0034]); obtaining a first image captured by a camera at the first depth underwater ([0035] – [0037]); determining, from the first image, that feed for the aquatic livestock ([0022]); based on determining that the feed for the aquatic livestock ([0020]); and obtaining a second image captured by the camera at the second depth underwater ([0020] – [0022]).
However, Shang does not explicitly teach that determining, from the first image, that feed for the aquatic livestock is sinking below the camera.
	Rishi teaches determining, from the first image, that feed for the aquatic livestock is sinking below the camera (determining what proportion of the feed is not consumed by the animals comprises distinguishing between feed pellets and waste products of the animals. Optionally, determining what proportion of the feed is not consumed by the animals comprises detecting feed pellets at a depth below that at which the animals normally feed.  Such distinguishing may be performed by detecting feed pellets at a depth below that at which the animals normally feed. [0082] – [0083].   Determining what proportion of the feed is not consumed by the animals comprises distinguishing between feed pellets and waste products of the animals. Optionally, determining what proportion of the feed is not consumed by the animals comprises detecting feed pellets at a depth below that at which the animals normally feed.  Such distinguishing may be performed by detecting feed pellets at a depth below that at which the animals normally feed [0117] – [0118]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining the feed for the aquatic livestock is sinking below the camera because such incorporation would facilitate the determination of what proportion of the feed is not consumed by the animals at that camera level.  [0117].
	Consider claim 2, Shang teaches determining, from the first image, that feed for the aquatic livestock is sinking below the camera comprises: determining that the feed is visible at a bottom of the first image ([0033] – [0034] and [0042]); and based on determining that the feed is visible at the bottom of the first image, determining that the feed for the aquatic livestock is sinking below the camera ([0033] – [0034] and [0042]).
	Consider claim 3, Rishi teaches	determining, from the second image, that the feed for the aquatic livestock is sinking below the camera at the second depth underwater ([0082] – [0083] and [0117] – [0118]); and based on determining, from the second image, that the feed for the aquatic livestock is sinking below the camera at the second depth underwater, reducing a rate that the feed is provided to the aquatic livestock (DURING. During feeding the activity may be heavily weighted when a Learned model (also referred to as just a “model”) is being developed. The presence of feed pellets can be detected and measured during this time, to provide a recommendation for reducing, maintaining, or increasing the volume of feed. The behaviours of the fish may also be more accurately understood, particularly with regard to their activity during the feeding process.  [0074].  Determining what proportion of the feed is not consumed by the animals comprises distinguishing between feed pellets and waste products of the animals. Optionally, determining what proportion of the feed is not consumed by the animals comprises detecting feed pellets at a depth below that at which the animals normally feed.  Such distinguishing may be performed by detecting feed pellets at a depth below that at which the animals normally feed. [0082] – [0083].  DURING. During feeding the activity may be heavily weighted when a Learned model (also referred to as just a “model”) is being developed. The presence of feed pellets can be detected and measured during this time, to provide a recommendation for reducing, maintaining, or increasing the volume of feed. The behaviours of the fish may also be more accurately understood, particularly with regard to their activity during the feeding process. [0108]. Determining what proportion of the feed is not consumed by the animals comprises distinguishing between feed pellets and waste products of the animals. Optionally, determining what proportion of the feed is not consumed by the animals comprises detecting feed pellets at a depth below that at which the animals normally feed.  Such distinguishing may be performed by detecting feed pellets at a depth below that at which the animals normally feed [0117] – [0118]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining the feed for the aquatic livestock is sinking below the camera because such incorporation would facilitate the determination of what proportion of the feed is not consumed by the animals at that camera level.  [0117].
	Consider claim 4, Rishi teaches determining, from the second image, that the feed for the aquatic livestock is not sinking below the second depth underwater and is being consumed by the aquatic livestock at the second depth underwater (DURING. During feeding the activity may be heavily weighted when a Learned model (also referred to as just a “model”) is being developed. The presence of feed pellets can be detected and measured during this time, to provide a recommendation for reducing, maintaining, or increasing the volume of feed. The behaviours of the fish may also be more accurately understood, particularly with regard to their activity during the feeding process.  [0074].  Determining what proportion of the feed is not consumed by the animals comprises distinguishing between feed pellets and waste products of the animals. Optionally, determining what proportion of the feed is not consumed by the animals comprises detecting feed pellets at a depth below that at which the animals normally feed.  Such distinguishing may be performed by detecting feed pellets at a depth below that at which the animals normally feed. [0082] – [0083].  DURING. During feeding the activity may be heavily weighted when a Learned model (also referred to as just a “model”) is being developed. The presence of feed pellets can be detected and measured during this time, to provide a recommendation for reducing, maintaining, or increasing the volume of feed. The behaviours of the fish may also be more accurately understood, particularly with regard to their activity during the feeding process. [0108]. Determining what proportion of the feed is not consumed by the animals comprises distinguishing between feed pellets and waste products of the animals. Optionally, determining what proportion of the feed is not consumed by the animals comprises detecting feed pellets at a depth below that at which the animals normally feed.  Such distinguishing may be performed by detecting feed pellets at a depth below that at which the animals normally feed [0117] – [0118]); and based on determining, from the second image, that the feed for the aquatic livestock is not sinking below the second depth underwater and is being consumed by the aquatic livestock at the second depth underwater, increasing a rate that the feed is provided to the aquatic livestock (DURING. During feeding the activity may be heavily weighted when a Learned model (also referred to as just a “model”) is being developed. The presence of feed pellets can be detected and measured during this time, to provide a recommendation for reducing, maintaining, or increasing the volume of feed. The behaviours of the fish may also be more accurately understood, particularly with regard to their activity during the feeding process.  [0074].  Determining what proportion of the feed is not consumed by the animals comprises distinguishing between feed pellets and waste products of the animals. Optionally, determining what proportion of the feed is not consumed by the animals comprises detecting feed pellets at a depth below that at which the animals normally feed.  Such distinguishing may be performed by detecting feed pellets at a depth below that at which the animals normally feed. [0082] – [0083].  DURING. During feeding the activity may be heavily weighted when a Learned model (also referred to as just a “model”) is being developed. The presence of feed pellets can be detected and measured during this time, to provide a recommendation for reducing, maintaining, or increasing the volume of feed. The behaviours of the fish may also be more accurately understood, particularly with regard to their activity during the feeding process. [0108]. Determining what proportion of the feed is not consumed by the animals comprises distinguishing between feed pellets and waste products of the animals. Optionally, determining what proportion of the feed is not consumed by the animals comprises detecting feed pellets at a depth below that at which the animals normally feed.  Such distinguishing may be performed by detecting feed pellets at a depth below that at which the animals normally feed [0117] – [0118]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining the feed for the aquatic livestock is sinking below the camera because such incorporation would facilitate the determination of what proportion of the feed is not consumed by the animals at that camera level.  [0117].
	Consider claim 5, the combination of Shang and Rishi teaches based on increasing the rate that the feed is provided to the aquatic livestock (Rishi teaches during feeding the activity may be heavily weighted when a Learned model (also referred to as just a “model”) is being developed. The presence of feed pellets can be detected and measured during this time, to provide a recommendation for reducing, maintaining, or increasing the volume of feed. The behaviours of the fish may also be more accurately understood, particularly with regard to their activity during the feeding process.  [0074].  Determining what proportion of the feed is not consumed by the animals comprises distinguishing between feed pellets and waste products of the animals. Optionally, determining what proportion of the feed is not consumed by the animals comprises detecting feed pellets at a depth below that at which the animals normally feed.  Such distinguishing may be performed by detecting feed pellets at a depth below that at which the animals normally feed. [0082] – [0083].  DURING. During feeding the activity may be heavily weighted when a Learned model (also referred to as just a “model”) is being developed. The presence of feed pellets can be detected and measured during this time, to provide a recommendation for reducing, maintaining, or increasing the volume of feed. The behaviours of the fish may also be more accurately understood, particularly with regard to their activity during the feeding process. [0108]. Determining what proportion of the feed is not consumed by the animals comprises distinguishing between feed pellets and waste products of the animals. Optionally, determining what proportion of the feed is not consumed by the animals comprises detecting feed pellets at a depth below that at which the animals normally feed.  Such distinguishing may be performed by detecting feed pellets at a depth below that at which the animals normally feed [0117] – [0118]), moving the camera to a third depth underwater that is below the second depth underwater ([0020] – [0023] of Shang).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining the feed for the aquatic livestock is sinking below the camera because such incorporation would facilitate the determination of what proportion of the feed is not consumed by the animals at that camera level.  [0117].
	Consider claim 6, Rishi teaches determining, from the second image, that the feed for the aquatic livestock is not visible at the second depth underwater (DURING. During feeding the activity may be heavily weighted when a Learned model (also referred to as just a “model”) is being developed. The presence of feed pellets can be detected and measured during this time, to provide a recommendation for reducing, maintaining, or increasing the volume of feed. The behaviours of the fish may also be more accurately understood, particularly with regard to their activity during the feeding process.  [0074].  Determining what proportion of the feed is not consumed by the animals comprises distinguishing between feed pellets and waste products of the animals. Optionally, determining what proportion of the feed is not consumed by the animals comprises detecting feed pellets at a depth below that at which the animals normally feed.  Such distinguishing may be performed by detecting feed pellets at a depth below that at which the animals normally feed. [0082] – [0083].  DURING. During feeding the activity may be heavily weighted when a Learned model (also referred to as just a “model”) is being developed. The presence of feed pellets can be detected and measured during this time, to provide a recommendation for reducing, maintaining, or increasing the volume of feed. The behaviours of the fish may also be more accurately understood, particularly with regard to their activity during the feeding process. [0108]. Determining what proportion of the feed is not consumed by the animals comprises distinguishing between feed pellets and waste products of the animals. Optionally, determining what proportion of the feed is not consumed by the animals comprises detecting feed pellets at a depth below that at which the animals normally feed.  Such distinguishing may be performed by detecting feed pellets at a depth below that at which the animals normally feed [0117] – [0118]); and based on determining, from the second image, that the feed for the aquatic livestock is not visible at the second depth underwater, moving the camera to a third depth underwater that is above the second depth underwater (DURING. During feeding the activity may be heavily weighted when a Learned model (also referred to as just a “model”) is being developed. The presence of feed pellets can be detected and measured during this time, to provide a recommendation for reducing, maintaining, or increasing the volume of feed. The behaviours of the fish may also be more accurately understood, particularly with regard to their activity during the feeding process.  [0074].  Determining what proportion of the feed is not consumed by the animals comprises distinguishing between feed pellets and waste products of the animals. Optionally, determining what proportion of the feed is not consumed by the animals comprises detecting feed pellets at a depth below that at which the animals normally feed.  Such distinguishing may be performed by detecting feed pellets at a depth below that at which the animals normally feed. [0082] – [0083].  DURING. During feeding the activity may be heavily weighted when a Learned model (also referred to as just a “model”) is being developed. The presence of feed pellets can be detected and measured during this time, to provide a recommendation for reducing, maintaining, or increasing the volume of feed. The behaviours of the fish may also be more accurately understood, particularly with regard to their activity during the feeding process. [0108]. Determining what proportion of the feed is not consumed by the animals comprises distinguishing between feed pellets and waste products of the animals. Optionally, determining what proportion of the feed is not consumed by the animals comprises detecting feed pellets at a depth below that at which the animals normally feed.  Such distinguishing may be performed by detecting feed pellets at a depth below that at which the animals normally feed [0117] – [0118]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining the feed for the aquatic livestock is sinking below the camera because such incorporation would facilitate the determination of what proportion of the feed is not consumed by the animals at that camera level.  [0117].
	Consider claim 7, Shang teaches moving the camera horizontally until the feed is detected in a third image from the camera, wherein moving the camera to the first depth underwater is based on a detection of the feed in the third image ([0020] – [0023]).
	Consider claim 8, claim 8 recites the same limitations as claim 1.  Thus, it is rejected for the same reasons.  Further, Shang teaches one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations ([0090] – [0096]).
	Consider claim 9, claim 9 recites the same limitations as claim 2.  Thus, it is rejected for the same reasons.
	Consider claim 10, claim 10 recites the same limitations as claim 3.  Thus, it is rejected for the same reasons.
	Consider claim 11, claim 11 recites the same limitations as claim 4.  Thus, it is rejected for the same reasons.
	Consider claim 12, claim 12 recites the same limitations as claim 5.  Thus, it is rejected for the same reasons.
	Consider claim 13, claim 13 recites the same limitations as claim 6.  Thus, it is rejected for the same reasons.
	Consider claim 14, claim 14 recites the same limitations as claim 7.  Thus, it is rejected for the same reasons.
	Consider claim 15, claim 15 recites the same limitations as claim 1.  Thus, it is rejected for the same reasons.  Further, Shang teaches A computer-readable storage device encoded with a computer program, the program comprising instructions that when executed by one or more computers cause the one or more computers to perform operations ([0090] – [0096]).
	Consider claim 16, claim 16 recites the same limitations as claim 2.  Thus, it is rejected for the same reasons.
	Consider claim 17, claim 17 recites the same limitations as claim 3.  Thus, it is rejected for the same reasons.
	Consider claim 18, claim 18 recites the same limitations as claim 4.  Thus, it is rejected for the same reasons.
	Consider claim 19, claim 19 recites the same limitations as claim 5.  Thus, it is rejected for the same reasons.
	Consider claim 20, claim 20 recites the same limitations as claim 6.  Thus, it is rejected for the same reasons.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486